VIA EMAIL

July 2, 2021

Honorable John Michael Vazquez,
 United States District Judge
United States District Court
Frank Lautenberg Post Office & U.S. Courthouse
2 Federal Square
Newark, NJ 07102
       Re:     United States v. Russell Stinnett,
               Crim. No. 19-668 (JMV)
Dear Judge Vazquez:
        As the Court knows, this firm represents Defendant Russell Stinnett in the above-
referenced matter. With the government’s consent, we hereby request that the deadline for Mr.
Stinnett’s challenges to the authenticity, chain of custody, or scientific analysis of the
government’s exhibits be moved from today to Tuesday, July 6, 2021.
        To date, the government has provided approximately 128 exhibits, and over the last 36
hours, four business records certifications covering 118 of those exhibits. We do not take issue
with the timing or breadth of the government’s disclosures. We merely require additional time to
effectively review the materials.
         If this request meets with the Court’s approval, we ask that Your Honor “So Order” this
letter to be filed on the docket. We thank the Court for its consideration of this matter and wish
the Court a happy holiday weekend.
                                                     Respectfully,




                                                     Michael Baldassare

cc:     Ari B. Fontecchio, Assistant United States Attorney
        Daniel V. Shapiro, Assistant United States Attorney
                                              SO ORDERED THIS 2nd DAY OF JULY, 2021

                                              ______________________________
                                              ____
                                                _ _______________________________
                                              Honorable
                                                  o able John Michael Vazquez,
                                              Honnor                    Vaazq
                                                                        V  z ueez,
                                                                                z
                                               United States District Judge
